Case 1:18-cv-01377-HYJ-PJG ECF No. 54-21 filed 09/30/20 PagelD.817 Page 1 of 2

EXHIBIT 17
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-21 filed 09/30/20

Jim Smith

From: Istieg@reusablecanninglids.com
oon, SOK Sunday, May 04, 2014 12:04 PM
Fo: vwitt@nartron.com
Ce: Jim Smith; Heather Huber; John Washeleski
Subject: Tattler comments

PagelD.818 Page 2 of 2

Here to fore I shall personally handle and answer any and all questions and comments transpiring from
'‘Info@reusablecanninglids.com’, If anyone has a problem with this they, including Norm, may contact me

personally.
Ics

Loren C, Stieg
President & CEO

S&S Innovations Corp.
Reed City, Mich 49677
Office: 231-832-4401
Cell: 231-912-0525

e-mail: Istieg@reusablecanninalids.com

Icsti sbcglobal, net

www.reusablecanninglids.com

UUSI000065
